Citation Nr: 0323704	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  01-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for left knee 
instability, currently rated as 10 percent disabling.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left knee arthroscopy, status-post 
plica excision and partial meniscectomy, effective from June 
1, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating action by which the 
RO confirmed and continued a 10 percent disability rating 
under Diagnostic Code 5257, 38 C.F.R. § 4.71a for a left knee 
impairment.  By rating decision dated in September 2001 the 
RO re-characterized the disability as instability of the left 
knee secondary to injury and a history of fractured patella, 
but confirmed and continued the 10 percent disability rating 
under 5257.  In addition, the RO granted service connection 
and a separate rating for residuals of a left knee 
arthroscopy, status-post plica excision and partial 
meniscectomy, and assigned a 10 percent disability rating 
under Diagnostic Code 5259 from June 1, 2001.  The RO 
assigned a temporary total evaluation for status-post plica 
excision and partial meniscectomy of the left knee from April 
6, 2001 to June 1, 2001.  


REMAND

Pursuant to the authority provided by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board obtained a VA examination to reassess the 
veteran's service-connected left knee disabilities and to 
clarify the degree of any functional loss.  An examination 
was conducted in August 2002.  The report of that examination 
was added to the claims file.  A second VA examination report 
dated in June 2003 was also added to the claims file.  

After the evidentiary development described above was 
accomplished, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2), which authorized the Board to 
obtain evidence on its own, was invalid because, in 
conjunction with the amended rule codified at 


38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and allowing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.

In the instant case, the evidence in the claims file does not 
reflect that the veteran was provided the opportunity to 
review the VA examination reports resulting from the Board's 
development actions.  Furthermore, he has not waived his 
right to have the additional evidence considered initially by 
the RO.  Consequently, a remand of the case is required to 
comply with the ruling in DAV.  

In addition, in a letter received in August 2002, the veteran 
requested that records up to that date be obtained from the 
Lexington VA Medical Center, apparently reflecting treatment 
of the left knee disability.  These have not yet been 
obtained.  Finally, the Board notes that it is unclear 
whether the RO has adequately provided the veteran with the 
notice to which he is entitled under 38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 


16 Vet. App. 183, 187 (2002).  This 
development should include obtaining all 
records of medical treatment provided to 
the veteran for his service-connected 
left knee disability at the Lexington, 
Kentucky VAMC that have not previously 
been associated with the claims file.

2.  The RO should provide the veteran 
with notice of the evidence added to the 
claims file as a result of the Board's 
development actions and an opportunity to 
respond, thereto.  Thereafter, the RO 
should again review the record, including 
the newly associated evidence.  If any 
additional development is warranted in 
light of any newly received evidence, 
that development should be accomplished.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

After giving the veteran opportunity to respond to the SSOC 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, the 
case should be returned to the Board.  (The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 


expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

